Citation Nr: 1043754	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-08 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of Veterans 
Affairs benefits.       

2.  Legal entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant does not have qualifying service with the United 
States Armed Forces.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2006 and May 2009 decision letters by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Manila, the Republic of the Philippines.  By the June 2006 
decision letter, the RO denied the appellant's application to 
reopen a previously denied claim for basic eligibility for VA 
benefits.  In the May 2009 decision letter, the RO found that the 
appellant did not have qualifying service to be eligible for the 
one-time payment from the Filipino Veterans Equity Compensation 
Fund.            

In October 2010, while sitting at the RO in San Diego, 
California, the appellant testified at a videoconference hearing 
before the undersigned.  A transcript of the hearing is 
associated with the appellant's claims folder.  

In November 2010, after the appellant's appeal was certified to 
the Board, the appellant submitted a statement in which he 
contended that he had active service in the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces.  Although he did not expressly waive RO consideration, 
the Board observes that this contention is duplicative of the 
appellant's previous contention, already documented in the claims 
file.  As such, obtaining a waiver is not necessary in order for 
the Board to proceed with a decision on this matter.  38 C.F.R. § 
20.1304(c).



Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 1990, the United States Army Reserve Personnel 
Center (ARPERCEN) verified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  

2.  The appellant's original claim for basic eligibility for VA 
benefits was denied in a September 1990 decision letter; the RO 
concluded that the appellant did not have the requisite 
qualifying service for purposes of VA benefits.       

3.  In an August 2000 decision letter, the RO denied the 
appellant's application to reopen a previously denied claim for 
basic eligibility for VA benefits; VA notified the appellant of 
its decision and of his appellate rights, but he did not file a 
notice of disagreement.

4.  In June 2006, the appellant filed an application to reopen 
his claim of entitlement to basic eligibility for VA benefits.

5.  The evidence received since the RO's August 2000 decision 
letter, when considered by itself or in the context of the entire 
record, does not raise a reasonable possibility of substantiating 
the claim of basic eligibility for VA benefits.

6.  With respect to the appellant's claim for legal entitlement 
to one-time payment from the Filipino Veterans Equity 
Compensation Fund, in April 2010, the service department once 
again verified that the appellant did not have service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.       



CONCLUSIONS OF LAW

1.  The August 2000 decision letter is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010).

2.  The additional evidence presented since the August 2000 
decision letter is not new and material, and the claim for basic 
eligibility for VA benefits has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2010).

3.  The appellant does not have recognized active military 
service for the purpose of obtaining the one-time payment from 
the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 
501(a) (West 2002 & West Supp. 2010); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002), VA has a duty to notify the 
claimant of any information and evidence needed to substantiate 
and complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

In regard to the appellant's claim for legal entitlement to one-
time payment from the Filipino Veterans Equity Compensation Fund, 
VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the 
VCAA does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying 
service and how it may be established are outlined in statute and 
regulation, and because service department certifications of 
service are binding on VA, the Board's review is limited to 
interpreting the pertinent law and regulations.  In this case, 
the law is dispositive, and basic legal entitlement to the one-
time payment from the Filipino Veterans Equity Compensation Fund 
is precluded based upon the appellant's lack of qualified 
service.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, 
the claim is being adjudicated without further development of the 
record.

With respect to the appellant's new and material claim, the 
record shows that in November 2006, a VCAA letter was sent to the 
appellant in which the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.  The 
RO thus complied with VCAA's notification requirements.

During the pendency of the appellant's appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held, in part, 
that VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the benefit 
sought by the claimant.  The Court further held that VA must, in 
the context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Id. at 9-
10.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  

The Board finds that VA has met these duties with regard to the 
claim adjudicated in this decision.  There is no issue as to 
providing an appropriate application form or completeness of the 
application.  Written notice provided in November 2006 fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  That is, the appellant 
received notice of the evidence needed to substantiate his claim, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The November 2006 notification letter also informed the appellant 
of the requirement of submitting new and material evidence to 
reopen a previously denied claim and defined what "new" and 
"material" evidence was.  The notification letter further 
included affirmative statements of the evidence, not previously 
of record, needed to reopen his claim.  Specifically, the 
appellant was informed that his claim was previously denied 
because the service department had certified that he had no valid 
service.  The appellant was further notified that he needed to 
submit evidence showing that he had served with the regular 
component of the active military, naval, or air service of the 
United States Armed Forces or that he served with the Philippine 
Commonwealth Army, including the recognized Guerillas in the 
service of the United States Armed Forces.  Accordingly, the 
Board determines that the November 2006 letter satisfied the Kent 
requirements by apprising the appellant of both the new and 
material evidence standard, as well as the information required 
to substantiate his entitlement to the underlying claim.  Kent, 
20 Vet. App. at 9.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Board recognizes that written notice was provided in November 
2006, after the administrative decision that is the subject of 
this appeal.  In addition, with respect to the Dingess 
requirements, in the November 2006 letter, the appellant was 
provided with notice of what type of information and evidence was 
needed to substantiate his claim for basic eligibility for VA 
benefits; however, he was not provided with notice of the type of 
evidence necessary to establish a rating or effective date for 
the rating.  Despite any timing deficiency under Pelegrini or 
inadequate notice under Dingess, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the appellant has 
failed to submit new and material evidence, the effective date 
aspect of the claim is moot.  The appellant has been provided the 
opportunity to respond to VA correspondence and over the course 
of the appeal has had multiple opportunities to submit and 
identify evidence.  Furthermore, he has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally, 38 
C.F.R. § 3.159(c )(4).  No additional pertinent evidence has been 
identified by the claimant. 

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the appellant, and thus, no 
additional assistance or notification was required.  The 
appellant has suffered no prejudice that would warrant a remand, 
and his procedural rights have not been abridged.  See Bernard, 4 
Vet. App. at 384. 

II. Legal Criteria - Eligibility for VA Benefits

In order to be eligible for benefits administered by the VA, the 
evidence must establish that the individual seeking benefits is a 
Veteran.  The term "Veteran" is defined in 38 U.S.C.A. § 101(2) 
as a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in the 
service of the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, including 
among such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized by 
the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, will not be 
deemed to have been active military, naval, or air service except 
for specified benefits including disability compensation benefits 
authorized by chapter 11, title 38, United States Code.  38 
U.S.C.A. § 107(a) (West 2002).  Under 38 C.F.R. § 3.40, certain 
service with the Commonwealth Army of the Philippines, with the 
Philippine Scouts, and guerilla service is included for VA 
benefits purposes.  These include service of persons enlisted 
under section 14, Public Law 190, 79th Congress (Act of October 
6, 1945).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department, if the evidence meets the following conditions: (1) 
The evidence is a document issued by the service department.  A 
copy of an original document is acceptable if the copy is issued 
by the service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and exact 
copy of the document in the custodian's custody; and (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 C.F.R. § 
3.203(a), VA is required to request verification of service from 
the service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision. The Court has held 
that findings by a United States service department verifying or 
denying a person's service are binding and conclusive upon the 
VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 


III. New and Material Claim

The appellant is seeking to reopen a claim of basic eligibility 
for VA benefits.  He contends that he has the requisite service 
necessary for VA benefits.

The appellant's original claim for basic eligibility for VA 
benefits was denied in a September 1990 decision letter.  At that 
time, based on an August 1990 verification from the ARPERCEN that 
the appellant did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces, the RO concluded that 
the appellant did not have the requisite qualifying service for 
purposes of VA benefits.  In subsequent decision letters, dated 
in March 1996, February 1997, June 1998, and August 2000, the RO 
denied the appellant's claim for basic eligibility for VA 
benefits on the basis that he had failed to submit new and 
material evidence.  Following the August 2000 decision letter, 
the appellant was provided notice of the decision and his 
appellate rights, but did not file a notice of disagreement.  
Therefore, the August 2000 decision letter became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2010).

In light of the above, the most recent final denial was the 
August 2000 decision letter.  Nevertheless, a claim will be 
reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the August 2000 decision 
letter was the last final disallowance, the Board must review all 
of the evidence submitted since that action to determine whether 
the  appellant's claim for basic eligibility for VA benefits 
should be reopened and readjudicated on a de novo basis. 38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). As the appellant 
submitted his current claim to reopen in June 2006, the revised 
version of 3.156 is applicable in this appeal.

The pertinent evidence of record and considered by the RO at the 
time of the August 2000 decision letter is summarized as follows.

A Discharge from the Philippine Army, dated in June 1945.  

An Affidavit for Philippine Army Personnel, dated in November 
1945, showing various periods of service in the U.S. Armed Forces 
of the Far East (USAFFE).

Special Orders Number 134 from the Commonwealth of the 
Philippines, dated in June 1946, showing that the appellant was 
discharged for the convenience of the government.

Acknowledge Receipt from the Bureau of Treasury, dated in January 
1960.  

A Certificate from the Republic of the Philippines, Ministry of 
National Defense, General Headquarters, Armed Forces of the 
Philippines, dated in October 1981, showing service in the USAFFE 
from August 1941 to June 1946.

Certification from the Philippine Veterans Affairs Office, dated 
in October 1982, certifying that the appellant was a veteran of 
World War II/Philippine Revolution.  

A Guerilla Verification Slip from The General Headquarters, Armed 
Forces of the Philippines, dated in May 1984, certifying that the 
appellant was on the Guerilla Roster.  

In August 1990, the ARPERCEN responded to a request from the RO 
for service verification.  At that time, the ARPERCEN reported 
that the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.

A statement and affidavit from the appellant, both dated in 
September 1996, in which he indicated that during World War II, 
he served with the USAFFE.  He reported that he also had guerilla 
service.  

Affidavits from the appellant's friends, dated in September 1996, 
in support of the appellant's contention that he had service in 
the USAFFE.  

In February 1997, the ARPERCEN again verified that the appellant 
had no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  

A Joint Affidavit from the appellant's friends, dated in April 
1998, in support of the appellant's contention that he had 
service in the USAFFE.

A Certification from the General Headquarters, Armed Forces of 
the Philippines, Office of the Adjutant General, dated in June 
1998, showing service in the USAFFE and guerillas from August 
1941 to August 1945.     

Since the unappealed August 2000 decision letter, the RO has 
received the following.

Duplicative copies of (1) the Discharge from the Philippine Army, 
dated in June 1945; (2) the Affidavit for Philippine Army 
Personnel, dated in November 1945; (3) 
Special Orders Number 134 from the Commonwealth of the 
Philippines, dated in June 1946; (4) Acknowledge Receipt from the 
Bureau of Treasury, dated in January 1960; (5) the Certificate 
from the Republic of the Philippines, Ministry of National 
Defense, General Headquarters, Armed Forces of the Philippines, 
dated in October 1981; (6) Certification from the Philippine 
Veterans Affairs Office, dated in October 1982; and (7) the 
Guerilla Verification Slip from The General Headquarters, Armed 
Forces of the Philippines, dated in May 1984.  

A Guerilla Verification Slip from The General Headquarters, Armed 
Forces of the Philippines, dated in April 1991, certifying that 
the appellant was on the Guerilla Roster.

A Certificate from the Republic of the Philippines, Ministry of 
National Defense, General Headquarters, Armed Forces of the 
Philippines, dated in April 1991, showing service in the 
guerillas from August 1941 to June 1946.

A Certification from the Philippine Veterans Affairs Office, 
dated in November 2002, showing that the appellant received a 
pension.

In affidavits from the appellant, dated in February 2010 and 
October 2010, he listed specific units he contended that he had 
served in during World War II.  

In April 2010, the National Personnel Records Center (NPRC) 
responded to a request from the RO for service verification.  At 
that time, the NPRC reported that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.

In October 2010, while sitting at the RO in San Diego, 
California, the appellant testified at a videoconference hearing 
before the undersigned.   At that time, he reiterated his 
contention that he had active service in the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces.  He also maintained that he had recognized guerrilla 
service.  

The Board observes that in regard to evidence submitted 
subsequent to the August 2000 decision letter, the duplicative 
copies of the aforementioned documents listed above are not 
"new" in that they were of record at the time of the RO's 
denial in August 2000.  

The remaining evidence submitted since the August 2000 decision 
letter, other than the aforementioned duplicative evidence listed 
above, is "new" in that it was not of record at the time of the 
August 2000 RO determination.  However, the Board concludes that 
the "new" evidence is not "material" because it is either 
cumulative or redundant, or by itself or in connection with 
previous evidence of record, fails to relate to an unestablished 
fact necessary to substantiate the claim, and/or fails to raise a 
reasonable possibility of substantiating the claim of entitlement 
to basic eligibility for VA benefits.

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro, 2 Vet. 
App. at 530, 532; see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Consequently, the Board notes that if the appellant is 
to reopen his claim, there must be received a statement from the 
United States service department to the effect that the appellant 
had qualifying military service for the purpose of conferring 
basic eligibility for nonservice-connected disability pension 
benefits.  Given the restrictive nature of determining 
eligibility, any other evidence, regardless of the source, would 
not be new and material since it would not relate to an 
unestablished fact necessary to substantiate the claim, nor would 
it raise a reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.

Although the claimant has submitted evidence of service since the 
denial in August 2000, including copies of documents from the 
Armed Forces of the Philippines, the evidence of service 
recapitulates or reinforces the facts that were before the RO in 
2000, and as such the evidence submitted does not meet the 
requirements for the reopening of the claim, since the documents 
that were new were not issued by the United States service 
department.

The critical question with respect to the claim for basic 
eligibility for VA benefits was and remains whether there is 
evidence of verifying qualifying service from the United States 
service department, and the evidence received since the August 
2000 RO determination does not adequately address this 
fundamental problem with the appellant's claim.  Nothing has 
changed from a factual standpoint since the last denial of this 
claim.  There remains a lack of evidence verifying that the 
appellant had qualifying military service that makes him eligible 
for nonservice-connected disability pension benefits.

The Board reiterates that service department findings as to the 
fact of service with the United States Armed Forces are binding 
upon VA for purposes of establishing entitlement to benefits.  
Duro, supra.  It is pertinent to note that only service 
department records can establish if and when a person had 
qualifying active service.  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  In the absence of such evidence from the United States 
Armed Forces and without verification of qualifying service by 
the service department, the appellant's claim continues to lack 
legal entitlement under the applicable provisions of law.  Thus, 
it remains subject to denial on the basis of a lack of legal 
merit.  Sabonis, 6 Vet. App. at 426.

In summary, the additional evidence submitted by the appellant 
since the August 2000 denial, does not, from a legal standpoint, 
verify that the appellant had qualifying military service for the 
purpose of conferring basic eligibility for VA benefits.  
Although no evidence has been received that would require 
verification from the service department (see Capellan v. Peake, 
539 F.3d 1373 (Fed. Cir. 2008)), the RO nevertheless once again 
contacted the service department in March 2010 and requested 
service verification.  In April 2010, the NPRC responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.

Therefore, the Board must find that the additional evidence is 
not material, since it does not relate to an unestablished fact 
necessary to substantiate the claim, nor would it raise a 
reasonable possibility of substantiating the claim for basic 
eligibility for VA benefits.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The Board concludes, 
for reasons summarized above, that the appellant's claim 
continues to lack legal entitlement under the applicable 
provisions of the law. Thus, it remains subject to denial on the 
basis of a lack of legal merit.  Sabonis, 6 Vet. App. at 426.

Accordingly, the Board finds that new and material evidence has 
not been submitted to reopen a claim for basic eligibility for VA 
benefits.  38 C.F.R. § 3.156(a).  As new and material evidence 
has not been submitted to reopen the appellant's claim for basic 
eligibility for VA benefits, the claim may not be reopened and 
the appeal must be denied.


IV.  One-Time Payment from the Filipino Veterans Equity 
Compensation Fund

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II. Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In April 2010, the NPRC reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
numerous documents that the appellant has submitted from the 
Philippine Army, Commonwealth of the Philippines, and Armed 
Forces of the Philippines, as listed in section III above, fail 
to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate United States service department, but rather they are 
documents from the Philippine government.  As such, these 
documents may not be accepted by the Board as verification of 
service for the purpose of determining eligibility for VA 
benefits including the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro, supra.  The 
proper course for the applicant, who believes there is a reason 
to dispute the report of the service department or the content of 
military records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994). 
Recognition of service by the Philippine Government, although 
sufficient for entitlement to benefits from that Government, is 
not sufficient for benefits administered by VA.  This Department 
is bound to follow the certifications by the service departments 
with jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
veteran for the purpose of establishing entitlement to VA 
benefits including the one-time payment from the Filipino 
Veterans Equity Compensation Fund.






ORDER

New and material evidence has not been received to reopen the 
appellant's claim for basic eligibility for VA benefits.  

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.   




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


